DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	The Amendment filed on 21 May 2021 has been entered; claims 1-20 remain pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 May 2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see Pages 5-13 of the Remarks, filed 21 May 2021, with respect to the 103 rejections of the claims over Witsch have been fully considered and are persuasive, as are Applicant’s arguments in response to the potential 112(a) issue raised in the Advisory Action mailed on 03 March 2021.  The basis weight amendment, which now appears in claim 18, is fully supported by Applicant’s Specification.  The 103 rejections of the claims over Witsch have been withdrawn. 

Claim Objections
Claims 9 and 16 are objected to because of the following informalities: regarding claim 9, the limitations “(0,25 – 0,30 mm)” should be “(0.25 – 0.30 mm)”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 7, the limitation “the resin” renders the claim indefinite, as it is unclear whether this limitation refers to “a resin binder” of claim 1 or to a different resin.  For the purposes of examination, the Examiner will take the former interpretation. 
With respect to claim 12, the limitations recite a pressure drop associated with specific testing; however, the limitations “the media within a filter element” render the claim indefinite, as the filter element is not part of the claimed filtration media.  Additionally, it is unclear what type(s) of filter element would provide this effect, as Paragraph [0011] teaches that a wide variety of filter element configurations can be used.  The late citation of the above is regretted.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,195,555. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of instant claims 1 and 18 is encompassed by the scope of claim 1 of Patent (‘555).
With respect to instant claim 1, claim 14 of Patent (‘555) teaches the limitations of the recited filtration media, while a combination of claims 10, 11, and 14 discloses the filtration media of claim 18 regarding the recited basis weight (overlapping ranges), air permeability, and maximum pore size range. It would have been obvious to one of skill in the art to consider combination of two dependent claim embodiments of Patent (‘555).  The late citation of this rejection is regretted.

Allowable Subject Matter
Claims 1-20 are allowed pending resolution of the claim objections, 112(b) rejections of claims 7 and 12, and double patenting rejection set forth above, as Applicant has argued persuasively that Witsch does not fairly disclose all the features of the filtration media of claims 1 and 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLARE M PERRIN/Primary Examiner, Art Unit 1778
14 June 2021